800 A.2d 927 (2002)
J. Hank HAMILTON, Democratic Candidate for State Representative in the 26th Legislative District and John Beemer, Chairman of the Chester County Democratic Party, and Thomas Bosak and Thomas Fulton and Brenda B. Treadwell,
v.
Tim HENNESSEY and Friends of Tim Hennessey and Carol Hennessey, Treasurer, Friends of Tim Hennessey,
Appeal of Pennsylvania House Republican Caucus, Intervenor.
No. 116 MAP 2001.
Supreme Court of Pennsylvania.
May 31, 2002.

ORDER
PER CURIAM.
AND NOW, this 31st day of May, 2002, the order of the Commonwealth Court is affirmed.